                 Case 2:20-cv-00643-JCC Document 11 Filed 10/08/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LOCALS 302 AND 612 OF THE                                CASE NO. C20-0643-JCC
     INTERNATIONAL UNION OF OPERATING
10
     ENGINEERS CONSTRUCTION INDUSTRY                          ORDER
11   HEALTH AND SECURITY FUND, et al.,

12                             Plaintiffs,
            v.
13
     RECLAIM COMPANY LLC,
14

15                             Defendant.

16
            This matter comes before the Court on Plaintiffs’ motion for entry of default judgment
17
     (Dkt. No. 10). Having thoroughly considered the motion and the relevant record, the Court
18
     FINDS as follows:
19
        1. Plaintiffs properly served Defendant on June 10, 2020, (Dkt. No. 5);
20
        2. The Clerk entered an order of default against Defendant on July 15, 2020, (Dkt. No. 7);
21
        3. Defendant has failed to appear or otherwise defend in this action;
22
        4. This action is properly within the jurisdiction of the Court and venue is proper; and
23
        5. The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986), support
24
            granting default judgment in Plaintiffs’ favor.
25
            //
26


     ORDER
     C20-0643-JCC
     PAGE - 1
              Case 2:20-cv-00643-JCC Document 11 Filed 10/08/20 Page 2 of 3




 1          Accordingly, the Court hereby GRANTS Plaintiffs’ motion for entry of default judgment

 2   (Dkt. No. 10). The Court further FINDS and ORDERS as follows:

 3      1. Defendant specifically accepted the Plaintiff Trusts’ trust agreements requiring it to

 4          produce the records and further comply with the audit as requested by the Plaintiff Trusts

 5          Funds. The Court ORDERS Defendant to produce the following records for Plaintiffs’

 6          inspection:

 7                  a. Payroll Registers/an electronic file with daily hours and wages, job numbers,

 8                    employee ID numbers, union numbers, employee last 4 SSN, work-date, pay-
 9                    date, craft identifier;
10                  b. Quarterly SUI reports for the corresponding quarters;
11                  c. a list of all employees and their job titles;
12                  d. job list by name and number with locations (city/town/state);
13                  e. other union remittance reports to include all unions performing work for the
14                    company;
15                  f. timecards for all employees performing any type of operating engineer work;
16                  g. certified payroll reports for all jobs listed below:
                         i. Wapato Irrigation District Main Canal
17                       ii. East Edison Sidewalk Improvement, Sunnyside, WA
18                       iii. Skagit River Repair, Mt. Vernon, WA
                         iv. Rock Creek Equipment, Yakima County, WA
19                       v. City of Grandview- Fir and Elm Street Sidewalk Improvements
                         vi. Port of Sunnyside Rail Spur, Yakima County
20                       vii. Yakima County Emergency Levy Repairs
                         viii. Pump Ditch #2, White Swan, WA
21
                         ix. Iler Street Sidewalk Improvements
22                       x. CPC International
                         xi. Mt. Baker and Darrington Maintenance
23
                    h. Detail of hours worked and paid for all employees working in Washington,
24
                      Alaska, or whose hours are reported back to Locals 302 & 612 from other states
25
                      (such as reciprocity or key man agreements);
26
                    i. State unemployment insurance quarterly reports where necessary for states

     ORDER
     C20-0643-JCC
     PAGE - 2
              Case 2:20-cv-00643-JCC Document 11 Filed 10/08/20 Page 3 of 3




 1                     outside of Washington;

 2                   j. Employee list showing job title/occupation of everyone on the above records;

 3                     and

 4                   k. Job site address list showing the name and location where bargaining unit work

 5                   was performed.

 6      2. Plaintiffs are entitled to an award of attorney fees and costs, and Plaintiffs’ request for

 7          $135.00 in attorney fees and $485.00 in costs is reasonable.

 8      3. Plaintiffs are AWARDED judgment against Defendant in the amount $580.00, consisting
 9          of:
10                a. $135.00 in attorney fees; and
11                b. $485.00 in costs.
12      4. The above judgment shall accrue interest at the rate of 12% per annum from the date of
13          entry of the Judgment until paid in full.
14

15          DATED this 8th day of October 2020.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C20-0643-JCC
     PAGE - 3
